ORDER
This matter having been duly presented to the Court pursuant to R. l:20-10(b), following a motion for discipline by consent of THOMAS F. CERMACK, JR., of HAWTHORN, who was admitted to the bar of this State in 1980;
And the Disciplinary Review Board and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed). RPC 1.4(b) (failure to explain matter to the extent reasonably necessary to permit client to make an informed decision), RPC 1.15(d) (failure to comply with recordkeeping requirements), RPC 1.16(d) (failure to protect clients interests on termination of representation), RPC 5.5(b) (assist a person who is a member of the bar in the performance of activity that constitutes the unauthorized practice of law), RPC 8.4(a) (knowingly assisting another to violate the Rules of Professional Conduct), RPC 8.4(d) and Rule l:20-(a) (engaging in conduct that is prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.4(a), RPC 1.4(b), RPC 1.15(d), RPC 1.16(d), RPC 5.5(b), RPC 8.4(a), 8.4(d) and Rule 12:20-20(a) and that said conduct warrants a six-month suspension;
And the Disciplinary Review Board having determined that a six-months suspension is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
*561And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that THOMAS F. CERMACK, JR., of
HAWTHORN is hereby suspended from the practice of law for a period of six months effective January 6, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.